Name: Commission Regulation (EEC) No 4149/88 of 27 December 1988 suspending the standing invitation to tender provided for in Regulation (EEC) No 3905/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/48 Official Journal of the European Communities 30. 12. 88 COMMISSION REGULATION (EEC) No 4149/88 of 27 December 1988 suspending the standing invitation to tender provided for in Regulation (EEC) No 3905/86 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal . HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 3905/86 of 22 December 1986 on the sale by tender, for export, of beef held by certain intervention agencies to Peru (3), as last amended by Regulation (EEC) No 742/88 (4), intervention agencies have issued a standing invitation to tender in respect of certain quantities of beef which they hold ; Whereas it is advisable to suspend the said invitation to tender : Article 1 The standing invitation to tender provided for in Regulation (EEC) No 3905/86 is hereby suspended. Article 2 This - Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 198 , 26 . 7. 1988, p. 24. (3) OJ No L 364, 23 . 12. 1986, p. 17 . (4) OJ No L 76, 22. 3 . 1988, p. 16.